DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 6/21/2022. Claims 1-3, 6-11, 14-19 and 22-26 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/13/2022, with respect to the claim rejections have been fully considered and are persuasive.  The previous 35 USC 103 rejection of claims 1-3, 5-11, 13-19 and 21-23 have been withdrawn based on the applicant’s amendments and the further search and consideration of the claims and cited pertinent and related prior art. 
Allowable Subject Matter
Claims 1-3, 6-11, 14-19 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Ermann et al. (Ermann, US 9,262,407), Shinohara et al. (Shinohara, US 10,373,191), DeNero et al. (DeNero, US 2013/0275118), Wu (US 2020/0064977), Hayashi et al. (US 2019/0065485) and Abou Mahmoud et al. (Abou Mahmoud, US 9,442,923). 
Wu explicitly teaches wherein translated content in a destination language is evaluated for inconsistencies relative to a content design. Shinohara teaches generating alternative translated versions and selecting a version capable of satisfying predetermined display constraints. DeNero, Hayashi and Abou Mahmoud teach, from a second language, generating synonyms. 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system, comprising: 
at least one processing device comprising a processor operatively coupled to a memory, wherein the at least one processing device, for a given content presentation, is configured to: 
obtain content in a source language and a content design structure that is consistent with the source language content; 
translate the source language content to content in at least one destination language; 
evaluate the translated content for one or more inconsistencies with respect to the content design structure; 
identify one or more inconsistent portions of the translated content with respect to the content design structure; 
generate one or more alternative translated versions in the at least one destination language for the one or more inconsistent portions of the translated content, 
the alternative translated versions each having a same or similar meaning to the one or more inconsistent portions of the translated content;
select a given alternative translated version of the translated content consistent with the content design structure; and 
replace, in the content design structure, the given alternative translated version of the translated content for the one or more inconsistent portions of the translated content.”
Independent claims 9 and 17 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2, 3, 6-8, 10, 11, 14-16, 18, 19 and 22-26 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
7/14/22